Opinion by
Mr. Justice Williams,
The decision of this case rests on the sufficiency of the affidavit of defence. The plaintiff claimed some twenty thousand dollars for goods sold and delivered to the defendants. The affidavit of defence admitted the receipt of the goods and alleged that they were furnished to the defendants, not as purchasers, but as managers of a business entered upon for the benefit of both parties, and as the contribution to the stock of that business which the plaintiffs had undertaken to make. It further alleged that this stipulation had been omitted from the written contract, entered into by the parties, by mistake. If these allegations are sustained upon the trial by'the sort of evidence necessary to reform a written contract they will make a complete answer to the action. The learned judge of the court below was therefore clearly right in refusing to enter judgment in this case for want of a sufficient affidavit of defence, and the judgment is accordingly affirmed.